UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7915


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

THEOPHILUS AKWEI,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:11-cr-00199-JCC-6)


Submitted:   April 19, 2016                 Decided:   April 26, 2016


Before NIEMEYER, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theophilus Akwei, Appellant Pro Se. James Philip Gillis, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Theophilus Akwei appeals the district court’s order denying

his   18   U.S.C.     § 3582(c)(2)   (2012)   motion    for   reduction   of

sentence.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       United States v. Akwei, No. 1:11-cr-00199-JCC-6

(E.D.    Va.   Nov.   19,   2015).   We   dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                     AFFIRMED




                                      2